Citation Nr: 9903828	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
cholecystectomy and appendectomy with dumping syndrome and 
history of hepatitis and abnormal liver function test, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right hip and ileum injury with traumatic arthritis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left hand with scars and ankylosis of 
the third metacarpophalangeal joint, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased rating for a skin condition 
(dermatophytosis), currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the right clavicle.

6.  Entitlement to a compensable rating for residuals of 
fractures of the 9th and 10th right ribs.

7.  Entitlement to a compensable rating for residuals of a 
chip fracture of the left hip.

8.  Entitlement to a compensable rating for defective hearing 
of the left ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to August 
1947, and from July 1949 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which denied 
the veteran's claims of entitlement to increased ratings for 
his service-connected disabilities.  




The veteran initiated an appeal with the RO's decision in 
June 1994, and by subsequent rating decision in January 1995, 
the RO increased the rating for the veteran's right hip 
disability from 10 to 20 percent, effective from January 15, 
1993, the date of receipt of his claim for an increased 
rating.  Although an increased rating has been granted, the 
issue of entitlement to a rating in excess of 20 percent for 
a right hip disability remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In connection with his appeal, in September 1996, the veteran 
testified at a hearing at the RO.  At his hearing, he 
withdrew his appeal on the issue of entitlement to an 
evaluation in excess of 10 percent for tinnitus; accordingly, 
the Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (1998) (An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board).  

It is also noted that in a statement received in July 1998, 
the veteran referred to claims of service connection for 
peripheral neuropathy, hypertension, a prostate condition, 
and residuals of frostbite.  Since these matters have not as 
yet been adjudicated, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

For reasons which will become apparent, the Board has limited 
its current appellate adjudication to the issue of 
entitlement to an increased evaluation for dermatophytosis, 
and will address the issues of entitlement to increased 
evaluations for the remaining disabilities at issue in the 
remand portion of the decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's skin disability is manifested by subjective 
complaints of an itching, flaking, irritable rash on the 
soles of the feet and groin area relieved by topical 
medication; objective findings include hyperpigmentation and 
scaling in the inguinal area and scaling on the plantar 
aspects of the feet, with no evidence of exudation, constant 
itching, extensive lesions or exfoliation, crusting, 
ulceration, marked disfigurement, or systemic or nervous 
manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
skin condition (dermatophytosis) have not been met.  38 
U.S.C.A. § 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7813, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated on occasion for a rash on his hands.  The in-service 
diagnoses included contact dermatitis and dyshidrosis from 
eczema; topical ointment was prescribed.  The veteran's 
February 1968 military retirement medical examination is 
negative for complaints or findings of a skin rash.  


In May 1980, the veteran filed a claim of service connection 
for a skin condition.  In connection with his claim, he 
underwent VA medical examination in September 1980.  The 
examiner observed mild folliculitis, and scaling 
hyperkeratoses on the feet and hands, and dystrophic nails on 
both feet and the right hand.  The impression was tinea 
pedis.  

Based on the foregoing, by October 1980 rating decision, the 
RO granted service connection for a skin disability (styled 
as dermatophytosis) and assigned it a noncompensable rating, 
pursuant to Diagnostic Code 7813.  

Since that time, the veteran has filed numerous claims for an 
increased rating for his skin disability.  In June 1982, he 
underwent VA medical examination in connection with a March 
1982 claim for an increased rating.  Examination showed that 
the veteran had fissured dry fingers, scaly hyperkeratotic 
soles, and indications of past inflammatory pathology in the 
groin area.  The diagnoses were tinea pedis, manus, and 
eczema of the hands.  By July 1982 rating decision, the RO 
assigned a 10 percent rating for the veteran's skin condition 
pursuant to Diagnostic Code 7813.

The veteran continued to seek a higher rating for his skin 
condition.  In March 1987, he again filed a claim for an 
increased rating and was afforded a VA medical examination in 
April 1987 in conjunction with his claim.  On examination of 
the veteran, the examiner noted the presence of 
dermatophytosis on both feet, but no other abnormalities 
pertaining to the skin.  

Based on the foregoing, by May 1987 rating decision, the RO 
denied an evaluation in excess of 10 percent for the 
veteran's skin disability.  The veteran appealed the RO's 
determination and by September 1988 decision, the Board 
denied his claim for an increased rating, finding that the 
criteria for a compensable rating for dermatophytosis had not 
been met.  The record shows that the 10 percent rating for 
the veteran's skin disability has remained in effect to the 
present time.  

The veteran filed his most recent claim for an increased 
rating for a skin disability in January 1993.  In connection 
with his claim, the RO obtained VA outpatient treatment 
records for the period from March 1992 to January 1997.  



These records show that the veteran was seen on numerous 
occasions for several disabilities, including diabetes 
mellitus.  In March 1992, he was prescribed Lotrimin for 
interdigital bilateral tinea pedis.  In August 1992, a 
podiatrist noted onychomycotic nails.  In January 1993, he 
was prescribed Salsalate for keratic skin on both feet.  In 
March 1994, Mycelex was prescribed for bilateral 
dermatophytosis and onychomycosis was again noted.  In 
September 1994, the veteran was seen for follow-up of 
"diabetic foot care."  Nail debridement was performed for 
the veteran's onychomycosis and Mycelex was again prescribed 
for the veteran's dermatophytosis of the feet.

The veteran was afforded a VA dermatology examination in 
November 1994.  He reported a rash on his groin and feet for 
the past thirty years and stated that he had been treating it 
with topical medication.  Objective findings included 
hyperpigmentation and scaling in the inguinal area and 
scaling on the plantar aspects of the feet.  The patches were 
positive for potassium hydroxide (KOH+).  The diagnoses were 
tinea cruris and tinea pedis.  There is no indication that 
the veteran's rash was disfiguring or resulted in nervous 
manifestations.

Private treatment records show that in March 1995, the 
veteran was seen for bilateral scrotal masses.  The 
assessment was bilateral hydroceles and no treatment was 
required.

In September 1996, the veteran testified at a hearing at the 
RO regarding his skin condition.  Specifically, he stated 
that he had had a rash on his groin and feet for many years 
and that it had not improved.  He described his rash as 
itchy, flaking, and irritable and indicated that his skin 
breaks out in little white bumps.  He further stated that he 
was not currently receiving professional medical treatment 
for his skin condition, although he self-treated with topical 
medication which relieved his symptoms.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim for an increased rating for his service-connected 
skin disability is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's evidentiary 
assertions concerning the severity of his service-connected 
skin condition (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased ratings for this disability is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

Further, the Board finds that the facts relevant to this 
issue have been developed to the extent necessary and that 
the statutory obligation of VA to assist the veteran in the 
development of this claim has been satisfied.  38 U.S.C.A. § 
5107(a).  A review of the evidence of record shows that the 
veteran underwent VA medical examination in November 1994 in 
conjunction with his claim.  The report of that examination 
provides a sufficient basis for describing the degree of 
impairment with respect to the veteran's skin disability.  
Moreover, although the examination was conducted some time 
ago, the veteran has not indicated that his disability has 
increased in severity since that time.  At his September 1996 
hearing, for example, he implied that his skin condition had 
been relatively unchanged for many years.  
He also stated that he was not currently receiving 
professional medical treatment for his skin condition, 
although he self-treated with topical medication which 
temporarily relieved his symptoms.  

Moreover, the Board finds that neither the veteran nor his 
representative have identified any outstanding, relevant 
evidence which may support his claim.  Therefore, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's service-connected skin disability, styled by 
the RO as dermatophytosis, has been evaluated as 10 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (1998).  That code provides that 
dermatophytosis is to be rated by analogy using the criteria 
pertaining to eczema.  Under those provisions, eczema with 
slight, if any, exfoliation, exudation or itching is 
evaluated as zero percent disabling.  

If there is exfoliation, exudation or itching involving an 
exposed surface or extensive area, a 10 percent rating is 
assigned.  With constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
assigned.  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema, warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for the veteran's skin 
disability have not been met.  The most recent VA examination 
revealed hyperpigmentation and scaling in the inguinal area 
and scaling on the plantar aspects of the feet.  It did not 
reveal any exfoliation or exudation, pruritic lesions, or 
complaints of constant itching or exudation.  There was also 
no evidence of exfoliation, crusting, ulceration, marked 
disfigurement, or systemic or nervous manifestations.  The 
Board has also carefully reviewed recent VA and private 
outpatient treatment records which are negative for such 
findings.  As such, the criteria for a disability rating 
greater than 10 percent are not met or nearly approximated.

In reaching this decision, the Board has considered the 
veteran's testimony at his September 1996 hearing that his 
rash is itchy, flaking, and temporarily relieved by topical 
medication.  However, his testimony is not supportive of an 
increased rating.  As set forth above, the criteria for an 
increased rating require, inter alia, constant or nearly 
constant itching.  He has not testified as to this, nor does 
the medical evidence of record suggest as much.  This is 
true, especially in view of the fact that he has apparently 
not required extensive or frequent treatment as evidenced by 
VA and private outpatient treatment reports on file. 

For the foregoing reasons, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's skin 
condition is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813.



The Board has also determined that the clinical presentation 
of the veteran's skin condition is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1)(1998).  
The veteran has reported no interference with his employment 
and the record does not reflect frequent periods of 
hospitalization because of his service-connected skin 
condition.  Thus, the record does not present an exceptional 
case where his currently assigned 10 percent evaluation is 
found to be inadequate.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (noting that the disability evaluation rating itself 
is recognition that the industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
skin condition (dermatophytosis), is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claims of entitlement to increased ratings for 
his service-connected disabilities are well grounded pursuant 
to 38 U.S.C.A. § 5107.  This finding is based on the 
veteran's evidentiary assertions concerning the severity of 
symptomatology resulting from his service-connected 
disabilities.  King v. Brown, 5 Vet. App. 19 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Since the veteran has submitted well grounded claims, VA has 
a statutory duty to assist him in the development of evidence 
pertinent to those claims.  38 U.S.C.A. § 5107.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In that regard, the Board notes that since the veteran filed 
his January 1993 claim for increased ratings for his service-
connected disabilities, he has never been afforded VA medical 
examinations for his service connected "residuals of 
cholecystectomy and appendectomy with dumping syndrome and 
history of hepatitis and abnormal liver function test," his 
left hand disability, his left hip disability, residuals of a 
fracture of the right clavicle, or residuals of fractures of 
the 9th and 10th right ribs.  In his January 1993 claim, the 
veteran specifically requested that the RO schedule him for 
medical examinations in conjunction with his claims.  In 
light of the foregoing, the Board is of the opinion that 
further medical evidence is necessary prior to a 
determination on the merits of the veteran's appeal with 
respect to these issues.

Likewise, although the veteran did undergo VA orthopedic 
examination for his right hip disability in November 1994, 
that examination is over four years old and it appears from 
the veteran's September 1996 hearing testimony that his right 
hip disability has increased in severity since that 
examination.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632.  Moreover, the Board notes 
that November 1994 VA orthopedic examination did not address 
functional loss due to pain on use or flare-ups pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Deluca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  As such, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board must adequately consider functional loss due to 
pain under 38 C.F.R. 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. 4.45.  Deluca, 8 Vet. App. at 206.  
In that regard, the Court stressed that "[i]t is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements."  Id.  

As noted, the most recent VA examination of the veteran's 
right hip was conducted in November 1994, more than four 
years ago, and the examination report does not contain 
specific findings relative to the requirements set forth in 
DeLuca.  As such, the Board finds that a VA orthopedic 
examination is necessary to ensure full compliance with the 
Court's holdings in DeLuca and Olsen.

At his September 1996 hearing, the veteran stated that he 
received ongoing treatment for his service-connected 
disabilities at the Long Beach VA Medical Center (VAMC).  A 
review of the claims folder shows that the most recent 
treatment records from that facility are dated in January 
1997.  The Court has held that if records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  See Bell v. Derwinski, 3 Vet. App. 391 (1992).



In addition, the veteran testified that he had been receiving 
treatment from a private treatment provider, FHP; 
specifically, he stated that such provider was conducting 
extensive diagnostic studies regarding his liver disability.  
A review of the record shows that treatment records from FHP 
subsequent to April 1995 have not been associated with the 
claims folder.  

With respect to the veteran's service-connected left ear 
defective hearing, the Board observes that the record 
contains a September 1996 VA audiological evaluation.  The 
results of this examination showed normal to mild hearing 
loss in the right ear.  With respect to the left ear, the 
audiologist noted that initial testing had shown no responses 
at equipment limits (105 decibels) and that word recognition 
had been zero percent.  As Stenger interference levels of 40 
decibels were obtained at 250 and 500 hertz, however, the 
audiologist concluded that the results of the left ear 
testing were unreliable.  Further evaluation at the Ear, 
Nose, and Throat Clinic was recommended.

The following month, the veteran was seen by a physician at 
the Ear, Nose and Throat Clinic.  On examination, the veteran 
reported that his left ear hearing acuity had become 
progressively worse in the past few years and that it had 
"suddenly quit" in 1993.  Subjectively, the veteran claimed 
that he could hear nothing from his left ear, although his 
right ear was normal.  (Here, the Board observes that the 
record shows that the veteran sustained a cerebrovascular 
accident in January 1994 and that private treatment records 
contain a notation of "total deafness secondary to CVA").  
On audiometric examination, the right ear showed normal to 
mild sensorineural hearing loss.  The examiner again 
indicated that left ear testing was "unreliable" as Stenger 
testing was positive at 40-50 decibels.  As such, the 
examiner indicated that he would recommend either assuming 
that the veteran had moderate sensorineural hearing loss in 
the left ear or repeating audiologic testing.  

In view of the foregoing, the Board finds that the veteran 
should be provided the opportunity to undergo another VA 
audiological examination.  


This decision rests not only on the fact that the veteran's 
prior VA examinations have been unreliable and therefore 
inadequate for rating purposes, but also on the fact that the 
most recent examination was conducted more than two years 
ago, the latter of which suggests that, even if adequate, the 
examination may not be indicative of the current status of 
the veteran's left ear loss.  

In addition to the evidentiary development discussed above, 
the Board finds that there are due process matters which 
require the attention of the RO.  The Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other two conditions," and 
that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

In that regard, the Board notes that the RO has styled the 
veteran's service-connected left hand disability as 
"residuals of a gunshot wound to the left hand with scars 
and ankylosis of the third metacarpophalangeal joint."  
Currently, a 10 percent disability rating is in effect for 
the entire disability under the provisions of Diagnostic Code 
5309, pertaining to injuries of Muscle Group IX (the 
intrinsic muscles of the hand).  In light the reported 
manifestations of the veteran's disability (including 
residual scars), the Board believes that the RO must consider 
assigning separate disability ratings for any distinct 
residuals of the veteran's service-connected disability, 
including scars.  38 C.F.R. § 4.25; Esteban, 6 Vet. App. at 
261-2.  

Likewise, with respect to the veteran's service connected 
disability of the digestive system, the RO has styled such 
disability as "residuals of cholecystectomy and appendectomy 
with dumping syndrome and history of hepatitis and abnormal 
liver function test."  Currently, a 10 percent rating is in 
effect for the entire disability under the provisions of 
Diagnostic Code 7318, pertaining to cholecystectomy (gall 
bladder removal).  

The Board is mindful that the provisions of 38 C.F.R. 
§§ 4.113 and 4.114 (providing that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other).  However, in 
light of the Court's holding in Esteban, and given the 
manifestations of the veteran's disability (including 
residual scars), the Board believes that the RO must consider 
assigning separate disability ratings for any distinct 
residuals of the veteran's service-connected disability, 
subject to the provisions of 38 C.F.R. §§ 4.113 and 4.114.  

Finally, it is noted that during the course of the veteran's 
appeal, the criteria for evaluating muscle injuries were 
amended, effective July 3, 1997.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
resolution of his claim under the criteria which are to his 
comparative advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, if the RO determines to rate the 
veteran's service connected disability in whole or in part on 
the criteria of muscle injuries, it should apply this case 
where appropriate.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
due process of law, the case is remanded for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment since April 1995 pertinent to 
his claims for increased ratings for his 
service-connected left ear hearing loss, 
right and left hip, left hand, right 
clavicle, rib, and digestive disorder 
disabilities.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
the veteran's complete treatment records 
from all sources identified (which have 
not been previously secured).  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records, to include treatment 
records from the Long Beach VAMC since 
January 1997.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected right and left hip 
disabilities, his left hand disability, 
and the residuals of fractures of the 
right clavicle and 9th and 10th ribs.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any necessary diagnostic testing, such as 
X-ray examination and range of motion 
studies, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

The report of examination should include 
a detailed account of the veteran's 
subjective complaints, as well as a 
complete listing of all objective 
manifestations of the veteran's right and 
left hip, his left hand disabilities, and 
all residuals of his in-service fracture 
of the right clavicle and 9th and 10th 
ribs.  If no residuals remain, the 
examiner should so indicate for the 
record.  All scars and the manifestations 
referable thereto should be described in 
detail.  

The examiner should also comment on 
whether each of the veteran's 
disabilities result in any limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.  If 
feasible, the extent of any functional 
limitation should be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected disability of the digestive 
system, "residuals of cholecystectomy 
and appendectomy with dumping syndrome 
and history of hepatitis and abnormal 
liver function test."  The claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any diagnostic testing 
deemed necessary by the examiner should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should include a detailed 
account of the veteran's subjective 
complaints, as well as a complete listing 
of all objective manifestations of the 
veteran's disability of the digestive 
system.  The examiner should comment on 
the presence and extent of any pain, 
weight loss, anemia, vomiting, dyspepsia, 
hypoglycemia, fatigue, jaundice, 
hematemesis, or melena.  Any residual 
symptoms of the veteran's cholecystectomy 
and appendectomy (including scars) should 
be identified, and classified as 
nonsymptomatic, mild, or severe.  
Any scars and their manifestations should 
be described in detail.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  The veteran should also be afforded a 
VA audiometric examination, by an 
audiologist who has not previously 
examined him.  The purpose of the 
examination is to determine the current 
severity of the veteran's left ear 
hearing loss, including puretone 
thresholds and speech recognition scores.  
The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Specific attention should be given to the 
veteran's prior audiometric examination 
reports.  After conducting additional 
audiometric testing, the examiner is 
requested specifically to state whether 
or not the current audiological 
examination results are adequate for 
rating purposes.  If not adequate for 
rating purposes, the examiner should 
discuss the reasons for the inadequacy.  
In addition, if testing proves 
inadequate, the examiner should render a 
medical opinion, if possible, as to the 
current severity of the veteran's left 
ear hearing loss with specific discussion 
as to whether the veteran's current left 
ear hearing loss is less severe or more 
severe than the audiological results 
suggest.  Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims for a 
increased ratings for his left ear 
hearing loss, right and left hip 
disabilities, his left hand disability, 
residuals of fractures of the right 
clavicle and 9th and 10th ribs, and his 
disability of the digestive system.  In 
reaching its decisions, the RO should 
specifically document consideration of 
the provisions of 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, the recent amendments 
to the regulatory criteria pertaining to 
the evaluation of muscle injuries, as 
well as the holdings of the Court in 
DeLuca, Esteban, and Karnas, as 
warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

